DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (Pub. No.: US 2011/0059632 A1) in view of Van Horn (US patent 4,192,570). 
Bishop discloses an electrical connection device for connecting to an insulated conductor including an electrical conductor surrounded by insulation material, the electrical connection device comprising: a dielectric body  (12) having at least one channel (42) for receiving the insulated conductor; a cap (70) made of a non-conductive material that is movable in relation to the dielectric body between an open position and a closed position; and at least one insulation displacement blade (34) in the at least one channel (42) of the dielectric body (12). However, Bishop fails to explicitly disclose the cap being permanently connected to the dielectric body. Van Horn discloses a cap (10), a base (21) with blades (23, 24), and the conductors (16) being permanently cap (10), a base (21) with blades (23, 24), and the conductors (16) being permanently connected. It would have been obvious to one having ordinary skill in art to have the cap in Bishop 
Regarding claim 16, Bishop and Van Horn disclose a latching arrangement (82) that prevents the cap from being disconnected from the dielectric body when the
cap (70) is in the open position and prevents the cap from being displaced from the
closed position once the cap has been moved to the closed position.
Regarding claim 17, Bishop and Van Horn disclose the latching (82) arrangement
comprises a ratchet mechanism.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (Pub. No.: US 2011/0059632 A1) in view of Van Horn (US patent 4,192,570) as applied to claims 15-17 above, and further in view of Bishop (Pub. No.: US 2013/0224988 A1).
Bishop and Van Horn disclose the ratchet mechanism comprises a pair of arms (20) extending from a bottom side of the cap into a mating pair of recesses in the dielectric body, but fail to explicitly disclose the arm with plurality of teeth. Bishop (2013/0224988) disclose arms (24, 26) with plurality of teeth. It would have been obvious to one having ordinary skill in the are the arms with plurality of teeth such as disclosed in Bishop (2013/0224988) in order increase the connection reliability in Bishop (US 2011/0059632).
                                               Response to amendment/Argument
Applicant's arguments with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
                                      Conclusion
Claims 1-14 and 19-25 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                    02/17/2022